Citation Nr: 1040449	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  03-17 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
the service-connected right-sided pelvic fracture with 
subluxation and deformity of the right sacroiliac joint and right 
sciatic notch with 1/4 shortening of the right leg (hereinafter 
"right hip disability").


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to April 2001.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the RO that 
granted service connection for the right hip disability and 
assigned a 20 percent rating effective in April 2001.   

During the pendency of the appeal, the RO awarded an increased 20 
percent rating retroactive to the original grant of service 
connection.  As the Veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation and since less than the 
maximum benefit available was awarded, his claim remains in 
controversy.   See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran presented testimony at a hearings held at the RO in 
July 2004 and before the undersigned Veterans Law Judge in 
November 2008.  Transcripts of both hearings have been associated 
with the claims folder.

The matter was previously before the Board in February 2009 and 
remanded for further development and adjudication.  The claim has 
been returned to the Board and is now ready for appellate 
disposition.

The Veteran has raised a claim for an evaluation in excess 
of 10 percent for the service-connected sciatic nerve 
injury of the right leg.  While this claim was previously 
raised and referred, it still has not adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the claim, and it is 
once again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  For the entire appeal period, the service-connected right hip 
disability is not shown to have been productive of symptomatology 
consistent with fracture of the surgical neck of the femur with 
false joint, nonunion of the femur without loose motion, flail 
hip joint, ankylosis, or limitation of flexion of the thigh to 10 
degrees.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent 
for the service-connected right hip disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.71a including Diagnostic Codes 5250-5255 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Here, the Veteran's claim arises from his disagreement with the 
initial disability evaluation assigned following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, VA sent letters to the Veteran in April 2008, June 2008, 
August 2008, and March 2009 which notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, 
i.e. evidence that his service-connected disability had worsened 
in severity.  Notice pursuant to the Dingess decision was sent in 
March 2006.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service medical 
records, reports of VA examination, and transcripts from the RO 
and Board hearings.  The Veteran has not identified any other 
evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, 
the higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  Schafrath, 1 Vet. App. at 
594.  In general, the degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation at any stage since the effective 
date of service connection.  See Fenderson v. West, 12 Vet. App 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

The Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  38 
C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
on the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Historically, service connection was awarded in a December 2001 
rating decision.  An initial 20 percent evaluation was assigned 
effective from April 2001.  As the Veteran appealed the decision 
that assigned the initial 20 percent rating, the Board will now 
consider whether a higher evaluation is warranted for the right 
hip disability at any stage since the effective date of service 
connection.  See Fenderson, 12 Vet. App. at 126. 

In a November 2007 rating decision, the RO awarded an increased 
30 percent rating retroactive to April 2001.  As less than the 
maximum available evaluation was assigned and the Veteran did not 
withdraw his appeal, the claim remained in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

At the outset, the Board notes that a separate 10 percent rating 
is currently in effect for sciatic nerve injury of the right leg.  
The United States Court of Appeals for Veterans Claims (Court) 
has interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a vehicle 
for compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the claimant 
for the actual impairment of his earning capacity and would 
constitute pyramiding of disabilities, which is cautioned against 
in 38 C.F.R. § 4.14.  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court found 
that the critical element was that none of the symptomatology for 
any of the conditions was duplicative of or overlapping with the 
symptomatology of the other conditions.  Thus, consideration of 
the right hip disability does not take into account the 
neurological manifestations associated with the sciatic nerve 
injury.

The Veteran's right hip disability is currently rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  
Under this code section, a 30 percent rating is assigned for 
malunion of the femur with marked knee or hip disability.  
38 C.F.R. § 4.71a.  

A 60 percent rating is assigned for nonunion of the femur without 
loose motion, weight bearing preserved with aid of brace or 
facture of the surgical neck of the femur with false joint.  Id. 

A 80 percent rating is assigned for fracture of the shaft or 
anatomical neck of the femur with nonunion, with loose motion.  
Id.

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's service-connected right hip disability 
warrants no more than the currently assigned 30 percent rating, 
to include "staged ratings".  38 C.F.R. § 4.7; See Fenderson, 
12 Vet. App. at 126. 

In this regard, the service treatment records show the Veteran 
was in a rollover motor vehicle accident in 2000.  He was ejected 
from his Humvee and sustained bilateral superior and inferior 
pubic rami fractures and a right dome sacrum fracture.  A medical 
evaluation board (MEB) conducted in January 2001 showed the 
Veteran had normal range of motion of the hips.  

Upon VA examination in July 2001, the Veteran's major complaint 
was pain in the sacroiliac area, right groin and right hip.  He 
endorsed popping, grinding, and snapping of his hip, as well as 
occasional locking.  He used a cane at all times.  Flare-ups were 
said to occur with prolonged walking, sitting, and standing.  He 
had full range of motion of the hip in a supine position.  
Internal rotation was very tender.  There was pain in the right 
sacroiliac joint.  

The right leg was also one quarter inch shorter than the left.  
The X-ray studies of the tibia and fibula were normal.  The x-ray 
of the right hip showed deformity secondary to an old healed 
fracture in the superior pubic ramus.  There was no evidence of 
hip dislocation.  

The VA outpatient treatment record dated in December 2002 noted 
complaints of hip pain and popping.  The Veteran had full range 
of motion of the hip without crepitation.  The Veteran did limp 
and used a cane. 

A computerized tomography (CT) of the right hip conducted in 
April 2003 showed a complete bony union in the fractures of the 
right superior and inferior pubic rami.

Upon VA examination in July 2003, the Veteran presented with 
complaints of pain, popping and clicking of the hip if he pivoted 
or turned the wrong way.  He denied flare-ups or alleviating 
factors.  Pain was said to be constant.  The Veteran used a cane.  
The Veteran worked in a sedentary clerical job.  

The examination showed the Veteran to have painful, but normal 
range of motion of the right hip.  Flexion was to 100 degrees.  
Rotation was 20 degrees each way, external and internal.  The 
Veteran was tender over the posterior aspect of the sacrum and 
sacroiliac joint area.  

While there was some question of a nonunion of the sacral 
fracture upon VA examination in July 2003, it was ruled out in a 
VA outpatient treatment records also dated in July 2003.  

Specifically, the provider indicated that a nonunion of the right 
superior ramus fracture was ruled out.  Clinical notes on that 
day showed the Veteran had normal flexion of the hip between 110 
and 120 degrees.  Abduction was to 30 degrees, internal rotation 
was to 30 degrees, and external rotation was to 20 degrees. There 
was an audible click and snap.  

The VA outpatient treatment records dated in April 2006 note 
continued complaints of pain.  The Veteran was ambulating with a 
cane.  There was tenderness in the greater trochanteric bursa and 
sacroiliac joint.  The Veteran continued to work at a desk job.  
A magnetic resonance imaging (MRI) was said to show a healed rami 
fracture.  

Upon VA examination in September 2007, the examiner noted the 
Veteran underwent a right psoas tendon release for psoas 
tendinopathy in September 2006.  The Veteran endorsed constant 
groin pain.  

The Veteran denied having stiffness, swelling, heat or redness in 
the groin.  Pain was also concentrated in the sacrum and the 
sacroiliac joint.  He also indicated there was stiffness and 
weakness in the hip.  Flare-ups were precipitated by bending, 
getting up, sitting for too long, walking, standing, or lifting.  
Frequency and duration were said to vary.  The Veteran ambulated 
with a cane.  The Veteran continued to be employed. 

The examination showed the Veteran's gait to be antalgic.  The 
right leg was everted with toes point outward.  There was a 
slight dragging motion with the right leg.  The right thigh 
measured 58 centimeters as opposed to 57 centimeters on the left.  
The right calf was 34 centimeters and the  left calf was 33 
centimeters.  The length of the right leg was 100 centimeters and 
the left leg was 103 centimeters.  

There was no obvious deformity of the sacrum.  There was 
tenderness to palpation over the sacroiliac joint.  Range of 
motion was as follows: flexion to 90 degrees; extension to 10 
degrees; adduction to 15 degrees; abduction to 30 degrees; 
internal rotation to 20 degrees; and external rotation to 40 
degrees.  There was pain with motion, but no loss of motion with 
repetition.  

The Veteran was afforded a final VA examination in June 2009.  He 
again endorsed complaints of right hip pain.  The Veteran 
complained of giving way, pain, weakness and incoordination in 
the hip joint.  He denied any instability and stiffness.   The 
Veteran denied any episodes of dislocation or subluxation.  There 
was no effusion.  

The Veteran reported having daily flare-ups of pain precipitated 
by walking on uneven ground, turning, or pivoting.  It was 
alleviated by lying down and heat.  He walked with an antalgic 
gait.  There was evidence of abnormal weight bearing, to include 
callus formation and increased wear on the inside edge of the 
fore foot.  There was no loss of bone or inflammatory arthritis.  
The examiner found crepitus, tenderness, pain, weakness, abnormal 
motion and guarding of movement.  

The range of motion was as follows: flexion to 60 degrees; 
extension to 5 degrees; and abduction to 20 degrees.  There was 
pain with range of motion, but no additional limitations after 
three repetitions of range of motion.  There was no ankylosis.  
The right leg measured 100 centimeters and the left leg measured 
103 centimeters.  

The examiner indicated that it was impossible to state without 
resorting to mere speculation as to which, weakness or 
fatigability, caused the Veteran's loss of motion.  But the 
examiner indicated there was no additional loss of motion on 
repetition.  The examiner additionally stated that it was not 
possible to state whether there would be additional limits on 
function during flare-ups without resorting to speculation.  

During both hearings, the Veteran testified that his right hip 
was in constant pain.  He further testified that he used a cane 
to walk and used pain medications to alleviate symptoms.  

In light of the Veteran's credible complaints of pain experienced 
in his right hip, functional loss due to flare-ups, pain, 
fatigability, incoordination, pain on movement, and weakness, 
were considered and are reflected in the current rating.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

However, while there was evidence of  weakness, incoordination, 
fatigue, and pain on range of motion studies, there was no 
additional loss of range of motion during repetitive testing.  
Even when considering the credible complaints of pain, the 
objective findings did not give rise to ankylosis of the hip, 
limitation of flexion of the thigh to 10 degrees, or a flail hip 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5252, and 5254. 

The Board considered rating the Veteran's service-connected 
disability under a different Diagnostic Code, but finds none that 
may be assigned on the facts of record or which would avail him 
of a higher disability rating.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology. Any change in a Diagnostic Code by a 
VA adjudicator must be specifically explained. See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In sum, on this record, no more than a rating of 30 percent for 
the service-connected right hip disability is warranted for the 
entire period of the appeal for decreased range of motion and 
complaints of pain.  38 C.F.R. § 4.71a.  A rating in excess of 30 
percent, to include "staged ratings" is not warranted as the 
evidence does not show symptomatology consistent with fracture of 
the surgical neck of the femur with false joint or with nonunion 
of the femur without loose motion.  38 C.F.R. § 4.71a; See 
Fenderson, 12 Vet. App. at 126.  Should the Veteran's disability 
picture change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims (Court) 
has held that, when evidence of unemployability is presented, the 
issue of whether a total disability based on individual 
unemployability (TDIU) will be assigned, should be handled during 
the determination of the initial disability rating assigned at 
the time disabilities are determined to be service connected.  
See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, 
the Court determined that there is no freestanding claim for a 
TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a 
TDIU rating with respect to his claim for a right hip disability.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In fact, the Veteran remained gainfully employed as of the last 
VA examination.  As the Veteran has not raised such a claim and 
there is no objective evidence of unemployability due to the 
service-connected right hip disability, a TDIU rating is not 
warranted in the instant case. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected disabilities are so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra- schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization). 

In this case, the Veteran's service-connected right hip 
disability has not caused frequent periods of hospitalization.  
While the 2009 VA examiner noted some time lost from work as a 
result of the hip disability, the Veteran continued to maintain 
employment.  

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  

The Board has found that the rating criteria used to evaluate the 
Veteran's service-connected right hip disability reasonably 
describe his disability level and symptomatology.  There is 
nothing in the record to distinguish his case from the cases of 
numerous other veterans who are subject to the schedular rating 
criteria for the same disability.  

Therefore, the Veteran's disability picture is contemplated by 
the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board considered the doctrine of reasonable doubt, 
however, as the 
preponderance of the evidence is against the Veteran's claim, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.  


ORDER

An increased, initial evaluation in excess 30 percent for the 
service-connected right hip disability is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


 Department of Veterans Affairs


